Napton, J.—
1 concur in the opinion that the recent statute does not apply to the facts of this case. If it had been designed to reach such a case, it would be restrospective legislation. Twelve years adverse possession had run at the passage of this act, and the day before its passage, the plaintaiff’s title was good and could have been asserted in any judicial tribunal having cognizance of such questions. The day after the passage of the act, his title was worthless, if we give the act the construction contended for. In such a case, remedy and right are synonymous inasmuch as the old remedy is taken away, and the new one-offered is unavailable. I give no opinion in relation to the proper construction of the act, except so far as this point is concerned.
*523Ryland, J:—
I am of the opinion that the recent statute, “to quiet vexatious land letigation,” does not apply to this case.